IN THE SUPREME COURT OF THE STATE OF NEVADA


                RALPH FOSTER JACKSON, JR.,                             No. 69669
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                            FILED
                                  Respondent.
                                                                                 MAR 2 1 2016


                                     ORDER DISMISSING APPEAL
                                                                           BY       y
                                                                                TRACIE K LINDEMAN
                                                                             CLERISJOR §UPREME COURT

                                                                                  DEPUTY




                            This is a pro se appeal from a district court order denying a
                motion for leave of court. Eighth Judicial District Court, Clark County;
                David B. Barker, Judge.
                            Because no statute or court rule permits an appeal from the
                aforementioned decision, we lack jurisdiction.   Castillo v. State, 106 Nev.
                349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
                            ORDER this appeal DISMISSED.'




                                              1-14.A.LA
                                          Hardesty


                   rjagf
                Saitta                                    Pickering
                                                                      Ackm


                     "In light of this order, we deny as moot the pro se letter requesting
                appointment of counsel.

SUPREME COURT
     OF
   NEVADA

(0) 1947A   e                                                                           IG-0884S
                cc: Hon. David B. Barker, District Judge
                     Ralph Foster Jackson, Jr.
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA


(0) 1.947A
                                                  2